Acknowledgement
This Notice of Allowance is in response to amendments filed 8/31/2021.
Reasons for Allowance
Claims 1-2, 4-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 15, and 19, the closest prior art of record, Park et al. (translation of KR 10-1447811 B1), Hayama (US 2013/0116890 A1), and Chen et al. (translation of CN 101332833 A), taken alone or in combination, does not teach the claimed rear wheel steering method, non-transitory, computer readable storage medium, and steering system for a machine, the steering system comprising: 
a steer-by-wire system configured to provide rear wheel steering, the steer-by-wire system comprising: 
a human-machine-interface (HMI) configured to provide a force feedback to the HMI that influences the HMI to a center position; 
plural sensors; and 
one or more controllers configured by executable code to receive input from one or more of the plural sensors and reduce a risk of rollover by: 
causing rear wheels of the machine to maintain or return to straight forward travel in conjunction with the force feedback; 
limiting a steering angle of the machine, beyond which a rollover condition occurs, based on computation of a rollover equation with parameters corresponding to the input and a machine geometry; and 
providing a steering command based on a roll angle of the machine exceeding a threshold rollover angle based on input from the plural sensors, 
wherein the one or more controllers are configured to provide the steering command by applying a control equation to a non-linear set of curves that are proportional to machine speed to generate a dynamic steering input, the dynamic steering input comprising a counter-steer component provided to a steering angle set-point calculation.
Specifically, Park et al. discloses a similar steering system comprising a steer-by-wire system configured to provide rear wheel steering (see ¶0043), the steer-by-wire system comprising plural sensors (see ¶0029-0030) and one or more controllers configured by executable code to receive input from one or more of the plural sensors and reduce a risk of rollover (see ¶0014) by limiting a steering angle of the machine, beyond which a rollover condition occurs, based on computation of a rollover equation with parameters corresponding to the input and a machine geometry (see page 3, lines 102-113; ¶0033). However, Park et al. does not disclose that a human-machine-interface (HMI) configured to provide a force feedback to the HMI that influences the HMI to a center position, where the controller further causes rear wheels of the machine to maintain or return to straight forward travel in conjunction with the force feedback, as claimed. Further, Park et al. does not disclose providing a steering command based on a roll angle of the machine exceeding a threshold rollover angle based on input from the plural sensors, wherein the one or more controllers are configured to provide the steering command by applying a control equation to a non-linear set of curves that are proportional to machine speed to generate a dynamic steering input, the dynamic steering input comprising a counter-steer component provided to a steering angle set-point calculation, as claimed.
Hayama discloses a similar steering system comprising a steer-by-wire system configured to provide rear wheel steering (see ¶0027), the steer-by-wire system comprising a human-machine-interface (HMI) configured to provide a force feedback to the HMI that influences the HMI to a center position (see ¶0041-0043), so as to cause rear wheels of the machine to maintain or return to straight forward travel in conjunction with the force feedback (see ¶0034; ¶0041-0043). However, Hayama does not disclose that one or more controllers configured by executable code to receive input from one or more of the plural sensors and reduce a risk of rollover by causing rear wheels of the machine to maintain or return to straight forward travel in conjunction with the force feedback, as claimed. Further, Hayama does not disclose providing a steering command based on a roll angle of the machine exceeding a threshold rollover angle based on input from the plural sensors, wherein the one or more controllers are configured to provide the steering command by applying a control equation to a non-linear set of curves that are proportional to machine speed to generate a dynamic steering input, the dynamic steering input comprising a counter-steer component provided to a steering angle set-point calculation, as claimed.
As discussed in the allowable subject matter provided in the Office Action mailed 6/22/2021, Chen et al. discloses the technique of providing a steering command by applying a control equation to a non-linear set of curves that are proportional to machine speed to generate a dynamic steering input (see ¶0026-0028), in which the dynamic steering input comprises a counter-steer component provided to a steering angle set-point calculation (see ¶0039). However, Chen et al. does not disclose the steering command as provided based on the machine exceeding a threshold rollover angle based on input from the inertial sensor, as claimed. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
With respect to claims 11 and 18, the closest prior art of record, Park et al. (translation of KR 10-1447811 B1) and Hayama (US 2013/0116890 A1), taken alone or in combination, does not teach the claimed rear wheel steering method and steering system for a machine, the steering system comprising: 
a steer-by-wire system configured to provide rear wheel steering, the steer-by-wire system comprising: 
a human-machine-interface (HMI) configured to provide a force feedback to the HMI that influences the HMI to a center position; 
plural sensors; and 
one or more controllers configured by executable code to receive input from one or more of the plural sensors and reduce a risk of rollover by: 
causing rear wheels of the machine to maintain or return to straight forward travel in conjunction with the force feedback; and 
limiting a steering angle of the machine, beyond which a rollover condition occurs, based on computation of a rollover equation with parameters corresponding to the input and a machine geometry, 
wherein the one or more controllers are configured to limit the steering angle of the machine based on 
computing a square value of ground speed, and 
computing a maximum allowed steering angle according to the rollover equation based on the square value of the ground speed, a length of a rear axle of the machine, and a height of center of mass of the machine, the maximum allowed steering angle corresponding to a maximum radius at a given speed without having a rollover condition.
Specifically, Park et al. discloses a similar steering system comprising a steer-by-wire system configured to provide rear wheel steering (see ¶0043), the steer-by-wire system comprising plural sensors (see ¶0029-0030) and one or more controllers configured by executable code to receive input from one or more of the plural sensors and reduce a risk of rollover (see ¶0014) by limiting a steering angle of the machine, beyond which a rollover condition occurs, based on computation of a rollover equation with parameters corresponding to the input and a machine geometry (see page 3, lines 102-113; ¶0033). However, Park et al. does not disclose that a human-machine-interface (HMI) configured to provide a force feedback to the HMI that influences the HMI to a center position, where the controller further causes rear wheels of the machine to maintain or return to straight forward travel in conjunction with the force feedback, as claimed. Further, Park et al. does not disclose that the one or more controllers are configured to limit the steering angle of the machine based on computing a square value of ground speed, and computing a maximum allowed steering angle according to the rollover equation based on the square value of the ground speed, a length of a rear axle of the machine, and a height of center of mass of the machine, the maximum allowed steering angle corresponding to a maximum radius at a given speed without having a rollover condition, as claimed.
Hayama discloses a similar steering system comprising a steer-by-wire system configured to provide rear wheel steering (see ¶0027), the steer-by-wire system comprising a human-machine-interface (HMI) configured to provide a force feedback to the HMI that influences the HMI to a center position (see ¶0041-0043), so as to cause rear wheels of the machine to maintain or return to straight forward travel in conjunction with the force feedback (see ¶0034; ¶0041-0043). However, Hayama does not disclose that one or more controllers configured by executable code to receive input from one or more of the plural sensors and reduce a risk of rollover by causing rear wheels of the machine to maintain or return to straight forward travel in conjunction with the force feedback, as claimed. Further, Hayama does not disclose that the one or more controllers are configured to limit the steering angle of the machine based on computing a square value of ground speed, and computing a maximum allowed steering angle according to the rollover equation based on the square value of the ground speed, a length of a rear axle of the machine, and a height of center of mass of the machine, the maximum allowed steering angle corresponding to a maximum radius at a given speed without having a rollover condition, as claimed.
As discussed in the allowable subject matter provided in the Office Action mailed 6/22/2021, no reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661